PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
EINSPANIER, Almuth
Application No. 16/064,434
Filed: 20 Jun 2018
For: METHOD FOR THE IN-OVO SEX IDENTIFICATION OF CHICKS

:
:
:	DECISION ON PETITION
:
:
:
The above-identified application has been referred to the Office of Petitions for consideration of the petition under 37 CFR 1.181, filed December 13, 2020.

The application was held abandoned for failure to timely submit a proper reply to the non-final Office action mailed May 12, 2020. The non-final Office action set a three-month shortened statutory period of time for reply. Notice of Abandonment was mailed December 7, 2020.

Petitioner asserts non-receipt of the non-final Office action. Petitioner’s arguments and accompanying documentary evidence have been carefully considered. The Office is persuaded that the non-final Office action was not received at the correspondence address of record.

A review of the record indicates no irregularity in the mailing of the non-final Office action. In the absence of any irregularity in the mailing, there is a strong presumption that the non-final Office action was properly mailed to the address of record. Moreover, the showing required to establish non-receipt of the non-final Office action must include a statement from the practitioner describing the system used for recording the non-final Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the non-final Office action and the due date for the response. Practitioner must state that the non-final Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the non-final Office action was not received. A copy of the record(s) used by the practitioner where the non-received non-final Office action would have been entered had it been received is required. A copy of the practitioner’s record(s) required to show non-receipt of the non-final Office action should include the master docket for the firm. That is, if a three month period for reply was set in the non-received non-final Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the non-received non-final Office action must be submitted as documentary proof of non-receipt of the non-final Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; See, MPEP 711.03(c).

The instant petition has established non-receipt of the non-final Office action in accordance with the procedures set forth at MPEP 711.03(c). 

Accordingly, the petition under 37 CFR 1.181 to withdraw the holding of abandonment is hereby GRANTED.

Accordingly, the holding of abandonment is hereby VACATED and the Notice of Abandonment is WITHDRAWN.

This application is being directed to Group Art Unit 1641 for re-mailing of the non-final Office action. The time period for reply will be set in the newly mailed non-final Office action.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions